DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12-29-2020, 03-23-2021 and 08-12-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 36-39, 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (U.S. pub. No. 2019/0363451) in view of Carroll (U.S. Pub. No. 2007/0001919) 
Regarding claim 1, Harel teaches a base station antenna unit (10) (fig. 7A-B, page 2, 6, par [0037, 0107]) (The system 10 is an antenna system because it comprises at least a first antenna system 34 and a second antenna system 42, the system 10 in use at a cellular base station 200), comprising: 
a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) (see first module 21 / first antenna 34, and the housings 208 may be external radomes);
 a second base station antenna (22/42) that comprises a radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) (see an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22);
a jumper cable (50) that includes a first connector port (52) (see an interface 52 for an interconnect 50 for coupling) that is mounted in one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]) (see an interconnect 50 between the first module 21 and the second module 22 couples the first part 30 of the first antenna system 34 to the second part 32 of the first antenna system 34 to form the first antenna system 34, and A physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, and an interface 52 for an interconnect 50 for coupling the first part 30 of the first antenna system 34 to a second part 32 of the first antenna system 34 in a second module 22 to form the first antenna system 34), and
 a second connector port (54) (see an interface 54 for an interconnect 50 for coupling) that is configured to mate (206/204) with the first connector port (52) (fig. 1, 3, 7A-B), the second connector port (54) mounted in the other one of the top end (30) or the bottom end (32) (fig. 1, 3, page 3, 6, par [0059, 0118]) (see an interface 54 for an interconnect 50 for coupling the part 32 of the first antenna system 34 to another part 30 of the first antenna system 34 in another module 21 to form the first antenna system 34, and an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22. ), 
wherein a first longitudinal axis of the first connector port (52) extends in a vertical direction and a second longitudinal axis of the second connector port (54) extends in the vertical direction (fig. 1, 3-4, page 2, 6, par [0048, 0118]) (see an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22, An interconnect 50 between the first module 21 and the second module 22 couples the first part 30 of the first antenna system 34 to the second part 32 of the first antenna system 34 to form the first antenna system 34, In this case first and second connector port (52/54) with the mate (204) vertical direction (fig. 7A-B).
Harel teaches a base station antenna unit (10) with the housings (208) may be external radomes, an external common radome may cover the housings (208) and be mounted on a mechanical frame that separately mounts the first module 21 (first antenna 34) and the second module 22 (second antenna 42) (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]).
But Harel does not mention the radome comprise with a top end cap, and a bottom end cap.
However, Carroll teaches a first base station antenna (32) and second base station antenna (34) that comprises housing (6) that includes a first radome (12) and a top end cap (16) and bottom cap (14) (fig. 1-5, 7, page 2, par [0039-0040]) (see the antenna assembly comprises a radiating patch array 1 mounted on a base plate 2,  an elongate radome 12 which is open at its bottom end 14 to allow for the insertion of the components and is sealed at its top by means of a cap 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Harel with Carroll, in order to provide the antenna to be of relatively compact construction, and more particularly to be considerably less deep than antennas which use other types of radiating element (see suggested by Carroll on page 1, par [0017]).

Regarding claim 36, Harel teaches a base station antenna assembly (10) (fig. 1-7A-B, page 2, 6, par [0037, 0107]) (The system 10 is an antenna system because it comprises at least a first antenna system 34 and a second antenna system 42, the system 10 in use at a cellular base station 200), comprising: 
a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (208) (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) (see first module 21 / first antenna 34, and the housings 208 may be external radomes);
a second base station antenna (22/42) that comprises a second housing (208) that includes a second radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) (see an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22);
a plurality of jumper cables (50s fig. 4) that each include a cable and a first connector port (52) (see an interface 52 for an interconnect 50 for coupling), each of the cables extending through one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]) (see an interconnect 50 between the first module 21 and the second module 22 couples the first part 30 of the first antenna system 34 to the second part 32 of the first antenna system 34 to form the first antenna system 34, and A physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, and an interface 52 for an interconnect 50 for coupling the first part 30 of the first antenna system 34 to a second part 32 of the first antenna system 34 in a second module 22 to form the first antenna system 34);
 a moveable (replaceable) connector support (replaceable module 22 can be removed and replaced), wherein at least two of the first connector ports (52/54) are mounted on and movable with the connector support (fig. 1, 3-4, 7A-B, page 3, par [0048, 0052, 0058]) (see A physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, and an interface 52 for an interconnect 50 for coupling the first part 30 of the first antenna system 34 to a second part 32 of the first antenna system 34 in a second module 22 to form the first antenna system 34), and 
a plurality of second connector ports (52/54) that are configured to mate (204/206) with respective ones of the first connector ports (52/54) (fig. 1, &A-B), the second connector ports (52/54) mounted in the other one of the top end (30) or the bottom end (32) (fig. 1, 3, page 3, 6, par [0059, 0118]) (see an interface 54 for an interconnect 50 for coupling the part 32 of the first antenna system 34 to another part 30 of the first antenna system 34 in another module 21 to form the first antenna system 34, and an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22. ), 
Harel teaches a base station antenna unit (10) with the housings (208) may be external radomes, an external common radome may cover the housings (208) and be mounted on a mechanical frame that separately mounts the first module 21 (first antenna 34) and the second module 22 (second antenna 42) (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]).
But Harel does not mention the radome comprise with a top end cap, and a bottom end cap.
However, Carroll teaches a first base station antenna (32) and second base station antenna (34) that comprises housing (6) that includes a first radome (12) and a top end cap (16) and bottom cap (14) (fig. 1-5, 7, page 2, par [0039-0040]) (see the antenna assembly comprises a radiating patch array 1 mounted on a base plate 2,  an elongate radome 12 which is open at its bottom end 14 to allow for the insertion of the components and is sealed at its top by means of a cap 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Harel with Carroll, in order to provide the antenna to be of relatively compact construction, and more particularly to be considerably less deep than antennas which use other types of radiating element (see suggested by Carroll on page 1, par [0017]).

Regarding claim 2, Harel teaches the first and second base station antennas are mounted in a vertically stacked arrangement (fig. (21/22) (fig. 7A-B), and a bottommost surface of the second base station antenna (22) is within 1 inch of a topmost surface of the first base station antenna (fig. 1-7A-B, page 1-2, 6, par [0020, 0037, 0107]) (The system 10 is an antenna system because it comprises at least a first antenna system 34 and a second antenna system 42, the system 10 in use at a cellular base station 200, and the reconfigurable modular antenna system is housed within a common radome and comprises means for separately mounting the first module and the second replaceable module).
As to claim 2, references fail to disclose various values such as, within 1 inch of a topmost surface of the first base station antenna …. as cited in the claim 2. 
However, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. The reasons are that the above differences would merely depend on how one would like to select particular values regarding within 1 inch ….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 3, Harel teaches the jumper cable (50) comprises a retractable (replaceable module) jumper cable ((50) (fig. 7A-B, page 4, par [0048-0049]) (see a physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, transmission line, waveguide, conductor etc. The physical interconnect 50 can, for example, comprise one or more conductors. A non-contact interconnect 50 can be any suitable non-physical interconnection for coupling the parts such as an arrangement for electromagnetic coupling. The non-contact interconnect 50 can, for example, comprise a capacitive coupler or an inductive coupler, and a replaceable module from retractable (replaceable module) jumper cable ((50)).
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables (fig. 1-5, 6-7, page 1, par [0010]) (see jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports)
Therefore, the combination of Harel and Carroll is teaching the limitation of claim. 

Regarding claim 17, Harel teaches a first array of first frequency band (61) radiating elements that spans the first base station antenna (34) and the second base station antenna (42) (fig. 1, 7A-B, page 2, par [0058]) (see the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62), and
Carroll teaches a first phase shifter (8) that is connected to each of the first frequency band (28/30) radiating elements in the first array (1) (fig. 6-7, page 2, 4, par [0020, 0025, 0041]) (see the antenna phase shifter to be connected to the amplifier through one or more relatively short links/cables, and a phase shifter for controlling the relative phases of signals fed to or received from the radiating elements, and transmission lines for use in connecting each patch sub-assembly to a respective feed port on the phase shifter assembly 8 ).
Therefore, the combination of Harel and Carroll is teaching the limitation of claim. 

Regarding claim 37, Harel teaches the first and second base station antennas(21/22) are mounted in a vertically stacked arrangement (204) (fig. 7A-B), and wherein a longitudinal axis of each of the first connector ports extends in a vertical direction and a longitudinal axis of each of the second connector ports extends in the vertical direction (fig. 7A-B) (fig. 1, 3-4, page 2, 6, par [0048, 0118]) (see an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22, An interconnect 50 between the first module 21 and the second module 22 couples the first part 30 of the first antenna system 34 to the second part 32 of the first antenna system 34 to form the first antenna system 34, In this case first and second connector port (52/54) with the mate (204) vertical direction (fig. 7A-B)..

Regarding claim 38, Harel teaches the moveable (replaceable) connector (50/52/54) (fig. 1, 4 and 7A-B) support is attached to one of the first base station antenna and the second base station antenna (34/42) via at least two (fig. 4) of the jumper cables (50s) (fig. 4, 7A-B, page 4, par [0048-0049]) (see a physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, transmission line, waveguide, conductor etc. The physical interconnect 50 can, for example, comprise one or more conductors. A non-contact interconnect 50 can be any suitable non-physical interconnection for coupling the parts such as an arrangement for electromagnetic coupling. The non-contact interconnect 50 can, for example, comprise a capacitive coupler or an inductive coupler, and a replaceable module from retractable (replaceable module) jumper cable ((50)). And 
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables (fig. 1-5, 6-7, page 1, par [0010]) (see jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports)
Therefore, the combination of Harel and Carroll is teaching the limitation of claim. 

Regarding claim 39, Harel teaches each of the jumper cables (50s) comprises a retractable (replaceable module) jumper cable (50) (fig. &A-B) (fig. 1, 4, 7A-B, (fig. 1, 4, 7A-B, page 4, par [0048-0049]) (see a physical interconnect 50 can be any suitable physical interconnection for functionally coupling the parts such as a jumper, transmission line, waveguide, conductor etc. The physical interconnect 50 can, for example, comprise one or more conductors. A non-contact interconnect 50 can be any suitable non-physical interconnection for coupling the parts such as an arrangement for electromagnetic coupling. The non-contact interconnect 50 can, for example, comprise a capacitive coupler or an inductive coupler, and a replaceable module from retractable (replaceable module) jumper cable ((50)). And
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables (fig. 1-5, 6-7, page 1, par [0010]) (see jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports)
Therefore, the combination of Harel and Carroll is teaching the limitation of claim. 

Regarding claim 42, Carroll teaches the bottom end cap (14) includes a compartment (2/5/12) (fig. 1-2, 5), and wherein the plurality of retractable jumper cables (24/26) are mounted in the compartment (2/5/12) (fig. 1-2, 5, page 1-2, par [0010, 0039-0040]) (see the antenna assembly comprises a radiating patch array 1 mounted on a base plate 2,  an elongate radome 12 which is open at its bottom end 14 to allow for the insertion of the components, and jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports can constitute the input/output ports).

Regarding claim 45, Harel teaches a first array of first frequency band (61) radiating elements that spans the first base station antenna (34) and the second base station antenna (42) (fig. 1, 7A-B, page 2, par [0058]) (see the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62); 
a second array of second frequency band radiating elements that spans the first base station antenna and the second base station antenna (fig. 1, 7A-B, page 2, par [0058]) (see the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62); and 
Carroll teaches a first phase shifter (8) that is connected to each of the first frequency band (28/30) radiating elements in the first array (1) (fig. 6-7, page 2, 4, par [0020, 0025, 0041]) (see the antenna phase shifter to be connected to the amplifier through one or more relatively short links/cables, and a phase shifter for controlling the relative phases of signals fed to or received from the radiating elements, and transmission lines for use in connecting each patch sub-assembly to a respective feed port on the phase shifter assembly 8 ); and
a second phase shifter (phase shifters) (fig. 6-7) that is connected to each of the second frequency band radiating elements (34) in the second array (34/62) (fig. 6-7, page 1-2, par [0002, 0025]) (see Many such antenna assemblies will include (in the antenna radome) phase shifters for altering the antenna beam tilt, and he beam tilting device comprises a phase shifter for controlling the relative phases of signals fed to or received from the radiating elements. ).
Therefore, the combination of Harel and Carroll is teaching the limitation of claim. 

Claim 47 is  rejected under 35 U.S.C. 103 as being unpatentable over Harel (U.S. pub. No. 2019/0363451) in view of Heuer (U.S. Pub. No. 2010/0142420). 
Regarding claim 47, Harel teaches a base station antenna unit (10) (fig. 1-7A-B, page 2, 6, par [0037, 0107]) (The system 10 is an antenna system because it comprises at least a first antenna system 34 and a second antenna system 42, the system 10 in use at a cellular base station 200, comprising:
 a first base station antenna (21/34) (fig. 7A-B, page 2, 6, par [0037-0038, 0111, 0117-0118]) (see first module 21 / first antenna 34, and the housings 208 may be external radomes);
 a second base station antenna (22/42) that is stacked above the first base station antenna (21/34) (fig. 7A-B, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) (see an external common radome may cover the housings 208 and be mounted on a mechanical frame that separately mounts the first module 21 and the second module 22 stacked (fig. 7A-B));
a first array of first frequency band (61) radiating elements that spans the first base station antenna (34) and the second base station antenna (42) (page 2, par [0058]) (see the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62); 
a second array of second frequency band (62) radiating elements that spans the first base station antenna (34) and the second base station antenna (42) (page 2, par [0058]) (see the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62); 
Harel teaches the first antenna system 34, which is configured to operate in a first frequency band 61, and the second antenna system 42 is configured to operate in a second frequency band 62 (page 2, par 0058]).
 But Harel does not mention a first diplexer that has a first frequency selective port that is coupled to a subset of the first frequency band radiating elements of the first array and a second frequency selective port that is coupled to a subset of the second frequency band radiating elements of the second array.
However, Heuer (U.S. Pub. No. 2010/0142420) teaches base stations to the antennas, the diplexing apparatus 200 via the radio frequency cable 155. At block 910, a diplexer 71 receives the combined signal 230 from the diplexing apparatus 200 via the radio frequency cable 155. At block 912, the diplexer 71 splits the combined signal 230 into two signals 240(1-2) (fig. 4, and 6, page 4, par [0049-0050]). And
Heuer also teaches first diplexer (71/200) that has a first frequency selective port (240) that is coupled to a subset of the first frequency band (240-1) radiating elements (160-1) of the first array (160-1) and a second frequency selective port (240) that is coupled to a subset of the second frequency band (240-2) radiating elements (160-2) (fig. 6, page 4, par [0049-0051])
 (see the first antenna 160-1 responsive to receiving the signal 240-1 in the first spectral region 310 from the diplexer 71. At block 920, the signal in the second spectral region 312 is transmitted from the other antenna 160-2 responsive to receiving the signal 240-2 in the second spectral region 312 from the diplexer 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Harel with Heuer, in order to provide the diplexer 71 splits the combined signal 230 into two signals 240(1-2) and transmitted from the first antenna 160-1 responsive to receiving the signal 240-1 in the first spectral region 310 from the diplexer 71, the signal in the second spectral region 312 is transmitted from the other antenna 160-2 responsive to receiving the signal 240-2 in the second spectral region 312 from the diplexer 71 is easier (see suggested by Heuer on page 4, par [0049-0050]).

Allowable Subject Matter
Claims 4, 6, 8, 14, 16 44, 46 and 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance:
 
Regarding dependent claim 4, Harel teaches a base station antenna unit (10) (fig. 7A-B, page 2, 6, par [0037, 0107]) (comprising: a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) 
 a second base station antenna (22/42) that comprises a radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) 
a jumper cable (50) that includes a first connector port (52) that is mounted in one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]). And
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables, and jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports, (fig. 1-5, 6-7, page 1, par [0010]).
The above prior art of record, however, fail to disclose or render obvious: the retractable jumper cable comprises one of a plurality of jumper cables, each of the plurality of retractable jumper cables including a respective cable and a respective first connector port, and the second connector port comprises one of a plurality of second connector ports, and each of the retractable jumper cables is configured to mate with a respective one of the second connector ports, as specified in the claim 4. 

Regarding dependent claims 16 and 44, Harel teaches a base station antenna unit (10) (fig. 7A-B, page 2, 6, par [0037, 0107]) (comprising: a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) 
 a second base station antenna (22/42) that comprises a radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) 
a jumper cable (50) that includes a first connector port (52) that is mounted in one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]).
a second connector port (54) (see an interface 54 for an interconnect 50 for coupling) that is configured to mate (206/204) with the first connector port (52) (fig. 1, 3, 7A-B), the second connector port (54) mounted in the other one of the top end (30) or the bottom end (32) (fig. 1, 3, page 3, 6, par [0059, 0118]) And
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables, and jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports, (fig. 1-5, 6-7, page 1, par [0010]).
The above prior art of record, however, fail to disclose or render obvious: the first base station antenna further includes a first radio frequency (“RF”) port and a first array of radiating elements that are coupled to the first RF port and a second RF port and a first portion of a second array of radiating elements that are connected to the second RF port, and wherein the second base station antenna includes a third RF port and a third array of radiating elements that are coupled to the first RF port, and a second portion of the second array of radiating elements, as specified in the claims 16 and 45. 

Regarding dependent claim 46, Harel teaches a base station antenna unit (10) (fig. 7A-B, page 2, 6, par [0037, 0107]) (comprising: a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) 
 a second base station antenna (22/42) that comprises a radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) 
a jumper cable (50) that includes a first connector port (52) that is mounted in one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]).
a second connector port (54) (see an interface 54 for an interconnect 50 for coupling) that is configured to mate (206/204) with the first connector port (52) (fig. 1, 3, 7A-B), the second connector port (54) mounted in the other one of the top end (30) or the bottom end (32) (fig. 1, 3, page 3, 6, par [0059, 0118]) And
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables, and jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports, (fig. 1-5, 6-7, page 1, par [0010]).
The above prior art of record, however, fail to disclose or render obvious: a first diplexer in the first base station antenna(160-1)  and a second diplexer (71) in the second base station antenna (160-2) (fig. 6), wherein the first diplexer (71) includes a first port that is coupled to the first phase shifter, a second port that is coupled to the second phase shifter, and a common port, and the second diplexer includes a first port that is coupled to at least one of the first frequency band radiating elements in the second base station antenna, a second port that is coupled to at least one of the second frequency band radiating elements in the second base station antenna, and a common port that is coupled to the common port of the first diplexer, as specified in the claim 46.

Regarding dependent claim 48, Harel teaches a base station antenna unit (10) (fig. 7A-B, page 2, 6, par [0037, 0107]) (comprising: a first base station antenna (21/34) that comprises a first housing (208) that includes a first radome (fig. 7A-B, , page 2, 6, par [0037-0038, 0111, 0117-0118]) 
 a second base station antenna (22/42) that comprises a radome (fig. 1, 3-4, page 2, 6, par [0037, 0039, 0041, 0047, 0112, 0117-0118]) 
a jumper cable (50) that includes a first connector port (52) that is mounted in one of the top end (30) or the bottom end (32) (fig. 1, 3-4, 7A-B, page 3, par [0048, 0058]).
a second connector port (54) (see an interface 54 for an interconnect 50 for coupling) that is configured to mate (206/204) with the first connector port (52) (fig. 1, 3, 7A-B), the second connector port (54) mounted in the other one of the top end (30) or the bottom end (32) (fig. 1, 3, page 3, 6, par [0059, 0118]) And
Carroll teaches the moveable connector (24/26) (fig. 1-2, 5) support is attached to one of the first base station antenna and the second base station antenna (1/32/34) (fig. 7) via at least two of the jumper cables, and jumper cables to connect the amplifier to sockets to the base of the radome, since instead the amplifier can be connected directly to the antenna or its phase shifter in the radome and the radome RF input/output ports, (fig. 1-5, 6-7, page 1, par [0010]).
The above prior art of record, however, fail to disclose or render obvious: a first phase shifter that is coupled to each of the first frequency band radiating elements in the first array and a second phase shifter that is coupled to each of the second frequency band radiating elements in the second array, as specified in the 48.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                         August 11, 2022